                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE
                               AT GREENEVILLE
                                    )
 United States of America,          )
                                    )
 v.                                 )    Case No. 2:18-CR-86
                                    )    JUDGE JORDAN
 Justin Christopher Smith,          )
                                    )
        Defendant.                  )


                   MOTION FOR ISSUANCE OF WRIT OF HABEAS
                        CORPUS AD TESTIFICANDUM

       Now comes Defendant, Justin Christopher Smith, by and through counsel, and

 hereby moves this Honorable Court for the issuance of a Writ of Habeas Corpus Ad

 Testificandum for Carlos Lowe, an individual in the custody of the Washington County,

 TN Sheriff regarding the trial in this matter scheduled for November 27, 2018 at 9:00 a.m.

 In support of said Motion, Defendant states as follows:


 1. The United States has previously requested the issuance of [Doc. 20] and had granted

    [Doc. 21] a writ for Carlos Lowe who is a material witness to the case.

 2. In the event that the United States chooses in this matter to request to the Court that

    Carlos Lowe not be transported and brought before the Court for trial, the Defendant

    wishes to still have the opportunity to call Carlos Lowe as a witness at the trial in this

    matter.




                                          Page 1 of 2

Case 2:18-cr-00086-RLJ-MCLC Document 25 Filed 11/13/18 Page 1 of 2 PageID #: 42
 3. The identity and location of the requested individual is as follows:

       Mr. Carlos Lowe
       Washington County Detention Center
       114 West Jackson Boulevard
       Jonesborough, TN 37659


 Wherefore, Defendant respectfully prays as follows:

 1. That the Court authorize the issuance of the requested writ and to have said writ

    served expeditiously at government expense via the United States Marshals Service,

    and;

 2. For such other, further, and general relief as to the Court appears just and proper.


                                                  Respectfully Submitted,



                                                  /s/ Joseph O. McAfee
                                                  Joseph O. McAfee, BPR No.029291
                                                  McAfee & McAfee, PLLC
                                                  100 West Summer Street
                                                  Greeneville, TN 37743
                                                  Phone: (423) 972-4391
                                                  Fax: (423) 972-4741
                                                  Email: joseph@mcafeeattorneys.com

                                                  Attorney for Defendant




 MOTN1762CR.001-003.docx




                                         Page 2 of 2

Case 2:18-cr-00086-RLJ-MCLC Document 25 Filed 11/13/18 Page 2 of 2 PageID #: 43
